Citation Nr: 0836696	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-17 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
from unauthorized medical treatment rendered by Providence 
St. Vincent Medical Center and Columbia Cardiology Associates 
from October 20, 2006 to October 21, 2006.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is reported to have active service from 
September 1960 to September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Portland, Oregon 
(agency of original jurisdiction or AOJ).

The appeal is REMANDED to the Portland VAMC.  VA will notify 
the appellant if further action is required.


REMAND

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to veterans either service connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  

The veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-17.1008.

To be eligible for reimbursement under this authority, the 
veteran must satisfy all the criteria listed in 38 C.F.R. 
§ 17.1002.  The AOJ has determined that the veteran meets all 
the criteria except for 38 C.F.R. § 17.1002(d).  This 
provision states:

The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred to 
a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran 
becomes stabilized).

As noted above, a medical emergency lasts "only until the 
time the veteran becomes stabilized."  38 C.F.R. § 
17.1002(d).  The term "stabilized" means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d).

The record reflects that, on October 19, 2006, the veteran 
received emergency treatment for a myocardial infarction at 
Providence Seaside Hospital.  The available private clinical 
records reflect that, on October 20, 2006, the veteran was 
transferred to Providence St. Vincent Medical Center for 
"further management" of his condition.  On that date, the 
veteran underwent a cardiac catheterization with stent 
placement.

The AOJ appears have approved the veteran's claim with 
respect to costs associated with the emergency treatment at 
Providence Seaside Hospital.  However the AOJ denied the 
medical costs incurred after the veteran's transfer to 
Providence St. Vincent Medical Center on October 20, 2006.

In arriving at this decision, the AOJ has not addressed the 
veteran's contentions that the Portland VAMC declined a 
transfer to its facility on October 20, 2006, on the basis of 
unavailability of beds.  Apparently, the AOJ's interpretation 
of 38 C.F.R. § 17.1002 is that the lack of available 
facilities is not a cited criterion for VA authority to pay a 
non-VA bill incurred by a patient (veteran).  

In other words, when, hypothetically, the veteran could be 
transferred to a VA facility, VA's responsibility to pay a 
non-VA bill under section 38 C.F.R. § 17.1002(d) of the 
Millennium Act ceases, even if the VAMC declines the transfer 
due to a lack of facilities.  

The Board's review of the case under 38 C.F.R. § 17.1002(d) 
cannot be based on hypothetical facts not in evidence.  A 
"safe transfer" from one medical facility to another under 
38 C.F.R. § 17.1002(d) must be more than the veteran's 
ability to be physically moved from one facility to another.  
The intent of 38 C.F.R. § 17.1002(d) in requiring a safe 
transfer inherently includes an available medical facility 
which is capable of treating the patient in the manner 
required.

In this case, it is not clear as to whether the veteran could 
have been safely transferred to another VA or federal 
facility on October 20, 2006.  The sparse documentation of 
record contains no information as to whether the Portland 
VAMC was, in fact, contacted (as claimed by the veteran) or 
whether any VA or other federal facility capable of treating 
the veteran in the manner required was available.

To clarify this matter, the AOJ should determine (if 
possible) whether or not a VA or federal facility capable of 
treating the veteran in the manner required was available on 
October 20, 1996, or the soonest time thereafter.  

In arriving at this determination, the AOJ must associate 
with the claims folder complete medical records from 
Providence Seaside Hospital on October 19, 2006, and 
Providence St. Vincent Medical Center on October 20, 2006, 
and all communications between the veteran and/or his private 
providers of treatment and the Portland VAMC for this event.

Furthermore, a medical opinion must be obtained to determine 
whether a continuing medical emergency existed at the time of 
the veteran's transfer to Providence St. Vincent Medical 
Center on October 20, 2006, to include a discussion as to 
whether the treatment obtained at Providence St. Vincent 
Medical Center on October 20, 2006 could have been delayed 
for an additional period of time to allow for availability of 
treatment at a VA or other federal facility.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must associate with the claims 
folder complete medical records from Providence 
Seaside Hospital on October 19, 2006, and 
Providence St. Vincent Medical Center on October 
20, 2006.

2.  The AOJ should associate with the claims 
folder all communications between the veteran 
and/or his private providers of treatment 
regarding inquiries as to the availability of a 
VA or other federal facility on October 19 
and/or 20, 2006.  

3.  Thereafter, the AOJ should determine whether 
or not a VA or other federal facility capable of 
treating the veteran in the manner required was 
available on October 20, 1996, or the soonest 
time thereafter.  The AOJ should discuss all 
relevant factors, including the distance to the 
nearest available VA or other federal facility 
that had the capability of performing a cardiac 
catheterization with stent placement.

4.  Once the above-mentioned development has 
been completed, the AOJ should arrange for a VA 
examiner to review the claims file and determine 
the approximate date that the veteran's cardiac 
condition first manifested on October 19, 2006 
had stabilized to the point that no material 
deterioration of the emergency medical condition 
was likely, within reasonable medical 
probability, to occur if the veteran was 
discharged or transferred to a VA or other 
Federal facility.

The examiner should discuss whether the veteran 
was in a state of continuing medical emergency 
at the time of his transfer to Providence St. 
Vincent Medical Center on October 20, 2006, or, 
alternatively, the approximate period of time in 
which the cardiac catheterization with stent 
placement performed on October 20, 2006 could 
have been delayed without posing a hazard to the 
veteran's life or health.  

5.  Thereafter, readjudicate the claim.  If any 
benefit sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case and an appropriate period 
of time to respond.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

